Citation Nr: 1540650	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  02-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gastroesophageal disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a sleep disability.

5.  Entitlement to service connection for a right index finger disability.

6.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

7.  Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome with ulnar compression at the elbow.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1973, March 2003 to September 2004, October 2004 to September 2005, October 2005 to September 2006, January 2007 to October 2007, May 2008 to July 2009, and April 2010 to October 2010.

This case comes to the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In September 2014, the Veteran filed a notice of disagreement.  In the remand portion of a December 2014 decision, the Board requested that the Agency of Original Jurisdiction (AOJ) issue a statement of the case on these issues.


REMAND

In the prior remand, the Board requested that the AOJ issue a statement of the case.  However, the case was returned to the Board without the issuance of a statement of the case.  Thus, the AOJ must issue a statement of the case, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection for a psychiatric disability, a gastroesophageal disability, a low back disability, a sleep disability, and a right index finger disability; and entitlement to increased ratings for a right shoulder disability and left carpal tunnel syndrome with ulnar compression at the elbow.  He should be advised that a timely substantive appeal is necessary to perfect the appeal to the Board.  If any appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

